Affirmed as Modified and Opinion Filed November 6, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-00946-CR

                               TIONA EVANS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-55243-Q

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice Francis
       Tiona Evans entered an open plea of guilty to prostitution with three or more prior

prostitution convictions, and the trial court accepted the plea, found appellant guilty, and

sentenced her to two years in state jail. On appeal, she contends the evidence is insufficient to

support the trial court’s order for court costs and asks this Court to modify the judgment to

reflect there was not a plea bargain. We overrule the issue regarding court costs. We modify the

judgment as requested and affirm the judgment as modified.

       In her second issue, appellant argues the evidence is insufficient to support the trial

court’s judgment of $244 in court costs because the clerk’s record does not contain a bill of

costs. Since the filing of the appeal, this Court requested and received a supplemental clerk’s

record containing the certified bill of costs associated with this case. Accordingly, appellant’s
sufficiency complaint is moot. See Franklin v. State, 402 S.W.3d 894, 894 (Tex. App.—Dallas

2013, no pet.).

         Appellant, however, filed an objection to the supplemental record, arguing the bill of

costs (1) was not proper because it was an “unsigned, unsworn” computer printout and (2) was

not filed in the trial court or brought to the trial court’s attention before costs were entered in the

judgment. We recently addressed and overruled these exact complaints in Coronel v. State, 05-

12-00493-CR, 2013 WL 3874446, at *4–5 (Tex. App.—Dallas July 29, 2013, no pet. h.).

Likewise, we overrule the second issue here.

         In her first issue, appellant asserts the judgment incorrectly reflects that she entered a plea

bargain agreement with the State when the record shows she entered an open plea. We agree.

This Court has the authority to correct the judgment of the court below to make the record

“speak the truth” when we have the necessary data and information to do so. Asberry v. State,

813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). We sustain the first issue and modify

the judgment to delete the language showing the terms of a plea bargain as “2 YEARS STATE

JAIL.”

         We affirm the judgment as modified.




                                                        /Molly Francis/
                                                        MOLLY FRANCIS
                                                        JUSTICE



Do Not Publish
TEX. R. APP. P. 47
120946F.U05




                                                  –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TIONA EVANS, Appellant                              On Appeal from the 204th Judicial District
                                                    Court, Dallas County, Texas
No. 05-12-00946-CR         V.                       Trial Court Cause No. F12-55243-Q.
                                                    Opinion delivered by Justice Francis;
THE STATE OF TEXAS, Appellee                        Justices FitzGerald and Myers participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       To delete the following language under Terms of Plea Bargain: "2 YEARS
       STATE JAIL"

As MODIFIED, the judgment is AFFIRMED.


Judgment entered November 6, 2013




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                              –3–